Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ethan Weiner on 8/26/20210.
The application has been amended as follows: 

In claim 45, the language “; or an inhibitor chosen from an antisense molecule, a ribozyme, and RNAi molecule, or a triple helix molecule, each of which hybridizes to (a) a nucleic acid molecule encoding the FGFR3-TACC3 fusion polypeptide, or (b) a transcription regulatory region that blocks or reduces mRNA expression of the nucleic acid molecule encoding FGFR3-TACC3 fusion polypeptide” has been deleted.  

In claim 141, the language “expression or” was deleted. 

Claim 88 has been cancelled. 

The following is an examiner’s statement of reasons for allowance: Claim 32 has been narrowed to recite that the fusion recited in part (i) is detected in a lung adenocarcinoma or a cervical adenocarcinoma or the fusion recited in part (ii) is detected in a uterus endometrial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634